Citation Nr: 1739967	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to October 1978, from July 1983 to June 1988, and from November 1990 to June 1991, with additional service in the National Guard.  

This case comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction has subsequently been transferred to the RO in St. Petersburg, Florida. 

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was caused by his active duty service.

2.  The Veteran's current asthma disability is the result of a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for asthma have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016); see also 38 C.F.R. § 3.303(d) (2016) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.   

Analysis

A.  Tinnitus

The Veteran filed a February 2011 claim for service connection for tinnitus.  See February 2011 VA Form 21-526 Veterans Application for Compensation or Pension.  The Veteran contends that he has experienced ringing in his ears every day since service.  See September 2011 Statement in Support of Claim.

Here, the first element of service connection, current disability, is satisfied.  A March 2015 VA audio examination report indicated the Veteran reported a diagnosis of tinnitus.  The Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's military occupational specialty (MOS) was Air Ambulance Operator and the Veteran is service connected for bilateral hearing loss.  See Form DD 214.  Thus, in-service acoustic trauma has been conceded.

Regarding the third element of service connection, nexus, the question presented is whether there is a relationship between the Veteran's current tinnitus and his military service.  The Veteran was afforded a November 2011 VA tinnitus examination.  The examiner opined that the Veteran's tinnitus was less likely as not (50 percent probability) caused by or a result of military noise exposure.  The examiner's rationale was that the Veteran reported that he noticed tinnitus approximately three to four years ago, several years following separation.  The Board finds the examiner competent and credible, and the examiner provided a rationale for her conclusions.  Accordingly, the Board affords the opinion probative value. 

The Veteran was afforded a March 2015 VA audiological examination.  The examination report indicated that the Veteran reported bilateral tinnitus that started a long time ago and had become worse over the last six years.  The examiner opined that the Veteran's tinnitus was at least as likely (50 percent probability or greater) caused by or a result of military noise exposure.  The examiner explained that the date and circumstances of the onset of tinnitus matched the Veteran's period of military service.  The Board finds the examiner competent and credible, and the examiner provided a rationale for her conclusions.  Therefore, the Board affords the opinion probative value. 

Consideration has been given to the Veteran's reports that he has had tinnitus symptoms since service.  As a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  As noted above, during the November 2011 VA examination, the Veteran reported that he noticed tinnitus approximately three or four years earlier.  However, during the March 2015 VA examination, the Veteran appeared to clarify the history of his tinnitus, noting that he had begun a long time ago, and had increased in severity in the last few years.  The Board finds that the Veteran's reports of the onset of his tinnitus during the two VA examinations are consistent with one another.  Affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran is credible with respect to his assertion that his tinnitus began during his military service.   

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma while in service and that he currently has tinnitus.  Additionally, the Board finds that the Veteran has experienced tinnitus since his military service.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.

B.  Asthma

The Veteran filed a February 2011 claim for service connection for asthma.  See February 2011 VA Form 21-526 Veterans Application for Compensation or Pension.  The Veteran contends that he has asthma as result of ingesting smoke and dust everyday outside of his tents which were down wind of the oil fires during his service in Kuwait.  See September 2011 Statement in Support of Claim. 

Here, the first element of service connection, current disability, is satisfied.  The Veteran has a current diagnosis of asthma.  See January 2017 Nexus Statement.

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the record includes a July 1997 Correspondence from the Office of the Secretary of Defense addressed to "Dear Gulf War Veteran." The letter noted that "your unit" was near Khamisiyah, Iraq in early March 1991 and that when rockets were destroyed in the pit area at Khamisiyah on March 10, 1991, nerve agents sarin and cyclosarin may have been released into the air.  The Board observes that although the Veteran's DD For 214 reflects that the Veteran served in Southwest Asia from February to May 1991, his exact locations during that time are not of record.  Nevertheless, a May 1991 Record of Medical Care indicated the Veteran was in Kuwait and reported being exposed to large quantities of dust and smoke.  Accordingly, an in-service incurrence is conceded. 

With regard to the third element of service connection, nexus, in a September 2011 correspondence, private physician, Dr. D.S, indicated that he was a MEDEVAC pilot in a sister unit of the Veteran's which was co-located with his base at King Khalid Military Camp (KKMC).  Dr. D.S. reported that the Veteran flew dozens of combat-related missions in the local area of operations (to include Kuwait and Iraq) and during such missions, helicopter aircrews were often exposed to several potential allergens and pulmonary toxins, including smoke from oil, oil soot, fuels fumes, sand, dust, and excessive heat.  Dr. D.S. indicated that smoke plumes drifted southward with the wind, and affected KKMC.  He attested that their chemical alarms were activated on more than one occasion during enemy missile attacks and they had to wear gear and protective masks.  Therefore, it was Dr. D.S.'s opinion that it was entirely possible that the Veteran's current asthma was triggered or exacerbated by such exposure.  See September 2011 Private Physician Letter.  
The Board finds Dr. D.S. competent and credible.  The Board notes that while Dr. D.S. has first-hand experience and knowledge with respect to in-service exposure to potential allergens and pulmonary toxins, he did not indicate that he examined the Veteran, reviewed the claims file, or was apprised of the Veteran's complete medical history.  Moreover, the opinion that it was "entirely possible" that the Veteran's asthma was related to service is a statement of mere possibility and not probability.  For these reasons, reduced probative weight is afforded.  

The Veteran was afforded an October 2011 VA examination.  The examiner opined that the etiology of the Veteran's asthma was unknown, but it was speculation to relate it to environmental hazards exposure.  The Board finds the VA examiner competent and credible.  However, the VA examiner's opinion is essentially nonprobative in light of the lack of information relied on as the basis for the opinion and the lack of supporting rationale explaining why it was speculative to relate the Veteran's current asthma to in-service hazardous exposures.  Thus, little probative weight is assigned. 

In a January 2017 statement, private physician, Dr. C.H. opined that the Veteran's asthma was at least as likely as not caused by or a result of (50/50 percent probability) of an onset or events while in service.  See January 2017 Nexus Statement.  Dr. C.H. indicated that he reviewed the Veteran's private medical records and explained that the Veteran's symptoms were not present before his exposure during Desert Storm, but were present after.  The Board finds Dr. C.M. competent and credible.  However, Dr. C.H. indicated he reviewed the Veteran's private medical records and did not appear to review the complete claims file, including service treatment records (STRs) in rendering his opinion.  

Nevertheless, Dr. C.H.'s opinion appears to be based on the correct facts related to the history of the Veteran's asthma.  The Veteran credibly testified that he did not experience difficulty breathing until he returned from the Gulf.  Moreover, there is credible evidence that he was exposed to smoke when serving in the Gulf.

The Board acknowledges that it could remand for another VA opinion that more thoroughly addresses the Veteran's contentions and evidence of record.  However, the Board finds that there is sufficient evidence of record to make a decision on this claim.  In light of the above, the Board finds that after resolving any benefit of reasonable doubt in favor of the Veteran, service connection for asthma is warranted.  


ORDER

Service connection for tinnitus is granted. 

Service connection for asthma is granted. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


